Case 1:20-cv-02403-JPH-DLP Document 4 Filed 12/01/20 Page 1 of 2 PageID #: 10




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

ALEKSANDRA SURZYCKI,                        )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 1:20-cv-02403-JPH-DLP
                                            )
LIVEOPS AGENT SERVICES, LLC,                )
                                            )
                         Defendant.         )

                                      ORDER

      On October 20, 2020, the Court ordered Ms. Surzycki to provide her

contact information, including an address where she can be reached, by

November 20, 2020. Dkt. 3. Although she has not done so, the Court has

identified her address through another pro se filing. See Surzycki v. Arnette,

No. 1:20-cv-2621-JPH-MPB. The clerk is thus directed to add the address

listed in the distribution below as Ms. Surzycki's contact information.

      However, Ms. Surzycki has filed her complaint without paying the $400

filing fee or demonstrating that she lacks the financial ability to do so. Ms.

Surzycki SHALL either pay the $400 filing fee or seek leave to proceed in forma

pauperis by December 30, 2020. The clerk is directed to include an in forma

pauperis form with Ms. Surzycki's copy of this order.

SO ORDERED.

Date: 12/1/2020




                                        1
Case 1:20-cv-02403-JPH-DLP Document 4 Filed 12/01/20 Page 2 of 2 PageID #: 11




Distribution:

ALEKSANDRA SURZYCKI
4310 E. Wembley Ct.
Bloomington, IN 47408




                                     2
